 1 JOHN R. GARNER, State Bar No. 246729
   GARNER & ASSOCIATES
 2 520 Capital Mall, Suite 280

 3 Sacramento, CA 95814
   Telephone: (916) 573-3926
 4 Email:john@garner-associates.com

 5 TONYA NYGREN, State Bar No. 289803
   NYGREN LAW OFFICE
 6 1903 21st Street

 7 Sacramento, CA 95811
   Telephone: (916)739-1900
 8 Email: tonya@nygrenlaw.com

 9 ERIKA M. GASPAR, State Bar No. 238117
   LAW OFFICE OF ERIKA M. GASPAR
10
   2121 Natomas Crossing Drive, Suite 200-399
11 Sacramento, CA 95834
   Telephone: (916) 749-0278
12 Email: erika.gaspar.law@gmail.com

13   Attorneys for Plaintiff, PATRICIA E. FLYNN
14
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
15   EDWARD D. VOGEL, Cal. Bar No. 110081
     J. BARRETT MARUM, Cal. Bar No. 228628
16   501 West Broadway, 19th Floor
     San Diego, California 92101-3598
17   Telephone: 619.338.6500
     E mail: evogel@sheppardmullin.com bmarum@sheppardmullin.com
18

19   Attorneys for Defendant, WELLS FARGO BANK, N.A.

20                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
21

22   PATRICIA E. FLYNN                                  CASE: 2:19-cv-00116-WBS-KJN

23           Plaintiff,                                 STIPULATION AND [PROPOSED]
                    v.                                  ORDER TO RESCHEDULE HEARING
24   WELLS FARGO BANK, N.A.; and DOES                   ON MOTION TO DISMISS
     1-50 inclusive
25                                                      Action Filed: November 14, 2018
26          Defendant.                                  Removed:      January 17, 2019

27                                                -1-
                                        Flynn v. Wells Fargo, et al.
                                     Case No. 2:19-cv-00116-WBS-KJN
30        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS

31

32
 1          TO THE COURT, ALL PARTIES, AND ALL ATTORNEYS OF RECORD:
 2          IT IS HEREBY STIPULATED, by and between the parties, through their attorneys of record
 3
     and subject to Court approval, to the following:
 4
            1.      Pursuant to Local Rules 143 (a)(1), 144, and 230, Plaintiff PATRICIA E. FLYNN and
 5
     Defendant WELLS FARGO BANK, N.A. agree to the reset of hearing on Defendant’s motion to dismiss
 6

 7 from March 11, 2019, to April 1, 2019, with the notice and filing deadlines to follow from that new date.

 8          2.      There have been no prior stipulations or request for extensions in this matter.

 9          3.      This matter was removed to Federal Court from Sacramento Superior Court on January
10
     17, 2019.
11
            4.      Defendant will not be prejudiced by the additional time for its matter to be heard.
12
            5.      Resetting the hearing on Defendant’s motion to April 1, 2019 will not affect the trial date
13
     or related deadlines in this case.
14

15                                         RESPECTFULLY SUBMITTED,

16

17   Dated: February 11, 2019              By:    /s/Erika M. Gaspar
                                                  John R. Garner, Esq.
18
                                                  Tonya Nygren, Esq.
19                                                Erika M. Gaspar, Esq.
                                                  Attorneys for Plaintiff
20                                                PATRICIA E. FLYNN
21

22                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

23   Dated: February 11, 2019              By:    /s/J. Barrett Marum
                                                  Edward D. Vogel , Esq.
24                                                J. Barrett Marum, Esq.
                                                  Attorneys for Defendant
25                                                WELLS FARGO BANK, N.A.
26
27                                                      -2-
                                         Flynn v. Wells Fargo, et al.
                                      Case No. 2:19-cv-00116-WBS-KJN
30         STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS

31

32
 1
                                                  ORDER
 2 Based on the foregoing stipulation,

 3          IT IS HEREBY ORDERED that hearing on Defendant’s motion to dismiss be reset from March
 4
     11, 2019 to April 8, 2019 at 1:30 p.m. in Courtroom 5.
 5

 6
            IT IS SO ORDERED.
 7

 8
     Dated: February 12, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27                                                   -3-
                                        Flynn v. Wells Fargo, et al.
                                     Case No. 2:19-cv-00116-WBS-KJN
30        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS

31

32
